69 N.Y.2d 933 (1987)
In the Matter of Joseph J. Libra, Appellant,
v.
University of the State of New York et al., Respondents.
Court of Appeals of the State of New York.
Decided April 28, 1987.
Appeal dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that it does not lie as of right from the unanimous order of the Appellate Division absent direct involvement of a substantial constitutional question, and upon the further ground that the order appealed from does not finally determine the proceeding within the meaning of the Constitution.